Citation Nr: 0517845	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-01 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than December 6, 
2002 for the grant of a total disability rating for 
compensation purposes based on individual unemployability due 
to service connected disabilities (TDIU).

2.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

3.  Entitlement to specially adapted housing or special home 
adaptation grant.

(The issue of entitlement to payment or reimbursement for 
medical expenses incurred at a private facility from February 
17, 2003 to February 19, 2003, will be the subject of a 
separate appellate action.)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 through 
August 1971.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In the present case the Board finds it would be helpful to 
explain how the Board has determined what issues are on 
appeal.

In September 2002, the RO issued a rating decision in which 
it granted service connection for multiple sclerosis (MS) as 
directly related to active service.  Service connection for 
headaches was denied, as was entitlement to compensation 
under 38 U.S.C.A. § 1151 for MS and back pain as secondary to 
lumbar puncture.  The veteran did not appeal this decision.

Also in May 2003, the RO issued a rating decision in which it 
granted service connection for the following disabilities:  
left upper weakness, left lower weakness, right upper 
weakness, and right lower weakness (all claimed as peripheral 
neuropathy), each separately service connected as due to MS 
and separately evaluated; dizziness and vertigo due to MS; 
and fatigue due to MS.  Service connection was denied for 
vision floaters, anxiety, pain, and a respiratory condition, 
each claimed as due to MS.  An evaluation greater than 30 
percent for MS with headaches was denied.  Entitlement to 
TDIU was granted, as was basic eligibility to dependents' 
educational assistance (DEA).  Entitlement to special home 
adaptation and to automobile and adaptive equipment or 
adaptive equipment only was denied.

The same month, the veteran's attorney submitted a notice of 
disagreement as to the issues of the effective date assigned 
to the grant of entitlement to TDIU, and as to the denial of 
entitlement to auto or adaptive equipment and special home 
adaptation.

Later in the same month the veteran's attorney submitted 
additional notice of disagreement to the May 2003 rating 
decision.  He identified the following issues:  evaluations 
initially assigned for peripheral neuropathy of the left 
upper extremity, peripheral neuropathy of the left lower 
extremity, peripheral neuropathy of the right upper 
extremity, and peripheral neuropathy of the right lower 
extremity, all due to MS; the evaluation initially assigned 
for fatigue due to MS; the evaluation initially assigned for 
dizziness/vertigo due to MS; the denial of service connection 
for a vision condition due to MS; and entitlement to auto or 
adaptive equipment and to special home adaptation.  The 
attorney raised new issues of service connection for a 
cardiovascular accident (CVA) due to MS, and to hemiparesis 
of the left upper and lower extremity, due to CVA.

In June 2003, the veteran's attorney submitted a notice of 
disagreement to what he perceived as the RO's failure to find 
the veteran's disabilities permanently and totally disabling.  
The attorney noted that the rating decision reflected that 
the veteran was scheduled for re-examination.

In July 2003, the RO sent the veteran a letter explaining 
that his disabilities had been found totally and permanently 
disabled, and that notice of future examination was in error.  
As the benefit sought was granted without the need for 
further appeal, the issue is not before the Board.  Thus, the 
Board will not consider this issue further.

In August 2003, the veteran's attorney submitted a letter 
indicating that the veteran wished to withdraw his claim for 
service connection for CVA, as secondary to his service-
connected MS.  In September 2003, the RO issued a rating 
decision in which it continued the 30 percent evaluation the 
service-connected multiple sclerosis with headaches and 
denied service connection for CVA, and for hemiparesis of the 
left upper and lower extremities due to CVA.  The veteran did 
not appeal this decision.

In September 2003, the veteran's attorney submitted a letter 
indicating that the veteran wished to continue his appeal as 
to the following issues:  (1) entitlement to service 
connection for a vision condition, as secondary to the 
service connected MS; (2) entitlement to auto or adaptive 
equipment grant; (3) entitlement to special home adaptation; 
and (4) entitlement to payment of emergent medical expenses.  
The veteran's attorney then stated, "Any additional appeals 
pending are withdrawn by the appellant."

Accordingly, in December 2003, the RO issued a statement of 
the case identifying the issues on appeal as follows:  (1) 
service connection for vision floater due to MS; (2) 
entitlement to special home adaptation; (3) entitlement to 
automobile and adaptive equipment or adaptive equipment only.

In January 2004, the RO issued a statement of the case as to 
the issue of an effective date earlier than December 6, 2002 
for TDIU.

The veteran responded in the same month by timely filing two 
substantive appeals, identifying, in aggregate, the issues as 
follows:  (1) entitlement to an effective date earlier than 
December 6, 2002 for TDIU; (2) entitlement to special home 
adaptation; and (3) entitlement to automobile and adaptive 
equipment or adaptive equipment only.

Given the foregoing the Board finds that the veteran has 
timely perfected his appeals as to the following issues only:  
(1) entitlement to an effective date earlier than December 6, 
2002 for TDIU; (2) entitlement to special home adaptation; 
and (3) entitlement to automobile and adaptive equipment or 
adaptive equipment only.  

The issues of entitlement to automobile and adaptive 
equipment or for adaptive equipment only, and to specially 
adapted housing or a special home adaptation grant addressed 
in the REMAND portion of the decision below are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran filed a claim for entitlement to TDIU 
benefits on December 2, 2002.

2.  There is no evidence showing the veteran to be 
unemployable due to service-connected disability within one 
year prior to December 2, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 2, 
2002, for TDIU have not met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400(o)(2), 4.16, 
4.25 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law.  The Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) redefined the obligations of 
VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  In this 
case, there is no issue as to providing an appropriate 
application form or completeness of the application in this 
case.  In the circumstances of this case, the veteran has 
been advised of the applicable laws and regulations and the 
evidence needed to substantiate his claim for an earlier 
effective date in the January 2004 statement of the case.  In 
addition, he was further advised of the changes in law, and 
of the revisions in regulations effected in accordance with 
the VCAA in the February 2003 and July 2003 VCAA letters.  
The January 2004 statement of the case, in particular, 
advised the veteran of the evidence of record upon which the 
RO had established the subject effective dates, which the 
veteran is now appealing.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The record shows 
that the RO has obtained copies of all identified VA and 
private treatment records and VA examinations, or has 
received and considered those private medical records 
submitted by the veteran.  The veteran has not indicated that 
any other evidence exists that has not already been obtained 
and associated with the claims file.

Moreover, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to earlier effective date claims.  See VAOPGCPREC 
8-2003 (holding that "[i]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  Cf. 
Huston v. Principi, 17 Vet. App. 195, 202 (2003); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard, supra.

I.  Factual Background 

The records reveal that the veteran filed a claim for 
nonservice connected pension in February 1995, listing his 
disabilities as bilateral tendonitis and epiconditis with 
repetitive motion stress syndrome.  He stated he last worked 
in October 1994.  In May 1995, he filed a financial status 
report, VA Form 20-5655, noting that he was currently self-
employed, but that his monthly income was $33.00.  The RO 
denied his claim for nonservice connected pension in an 
August 1995 rating decision.  The veteran did not appeal this 
decision and, hence, it became final.

In June 1998, the veteran submitted a net worth and 
employment statement, indicating he became totally disabled 
in June 1998, although he remained self-employed.  In a July 
1998 rating decision, the RO granted entitlement to 
nonservice connected pension.  The RO found the veteran to be 
permanently and totally disabled effected June 25, 1998, due 
to the following disabilities:  hemiparesis of the left lower 
extremity due to CVA, evaluated at 40 percent disabling; 
hemiparesis of the left upper extremity due to CVA with 
history of carpal tunnel syndrome (CTS) (minor), evaluated as 
30 percent disabling; bicipital tendonitis, right shoulder, 
evaluated as 10 percent disabling; CTS, right wrist (major), 
evaluated as 10 percent disabling; nose fracture, evaluated 
as zero percent disabling; and status post umbilical hernia 
repair, evaluated as zero percent disabling.  The total 
combined disability evaluation was calculated at 70 percent 
with a 4.3 percent bilateral factor.  The veteran did not 
appeal this decision and, hence, it became final.

In April 2002, the veteran submitted a claim under 
38 U.S.C.A. § 1151 for denial of treatment for disabilities 
that were ultimately diagnosed as MS, and the residuals of a 
lower back disability stemming from a procedure involving 
spinal taps.  The RO received the claim on May 6, 2002.  The 
RO interpreted this as a claim for service connection for 
headaches and a back condition.  In September 2002, the RO 
issued a rating decision granting entitlement to service 
connection for MS, evaluated as 30 percent disabling, 
effective May 6, 2002, the date the veteran's claim was 
received.  By the same rating decision, the RO denied 
entitlement to service connection for headaches and denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for MS 
and back pain, as secondary to lumbar puncture.  The veteran 
did not appeal this decision.  

In October 2002, the veteran submitted an application for 
automobile or other conveyance and adaptive equipment, VA 
Form 21-4502.  In a statement accompanying his claim, he 
noted that the vehicle was necessary because of his MS and 
that his MS had progressed.  Subsequently, in December 2002, 
the veteran submitted an amended claim requesting an 
increased evaluation for his MS.  He further requested 
service connection for headaches, peripheral neuropathy, a 
vision condition described as floaters, anxiety, a 
respiratory condition, pain, dizziness/vertigo, and 
debilitating fatigue.

With his claim for increased evaluation and service 
connection the veteran also submitted a formal claim for 
TDIU, VA Form 21-8940.  This claim was received December 6, 
2002.  He indicated in the form that he had been self-
employed from September 1991 to June 1998, and that he became 
too disabled to work in June 1998.  The veteran resubmitted 
his claim for TDIU in February 2003.

In May 2003, the RO issued a rating decision in which it 
granted left upper weakness, right upper weakness, left lower 
weakness, and right lower weakness (all claimed as peripheral 
neuropathy due to MS), and each evaluated as 10 percent 
disabling; dizziness/vertigo due to MS, evaluated as 30 
percent disabling; and fatigue due to MS, evaluated as 40 
percent disabling.  By the same rating decision, the RO 
confirmed and continued the 30 percent evaluation afforded 
MS, now including headaches, and denied service connection 
for vision floaters, anxiety, pain, and a respiratory 
condition, all as secondary to the service connected MS.  The 
new combined evaluation was calculated at 80 percent, with 
bilateral factor of 3.4 percent for disabilities rated under 
Diagnostic Codes 8515 and 8520.  TIDU was granted.  The 
effective date of service connection for these disabilities 
and of entitlement to TDIU was established as December 6, 
2002.  Entitlement to special home adaptation, and to 
automobile and adaptive equipment or adaptive equipment only, 
was not held to be established.

In the same month, the veteran's attorney further submitted a 
notice of disagreement as to the effective date assigned the 
grant of TDIU.  

The veteran's attorney submitted additional notice of 
disagreement to the May 2003 decision later in the same 
month, also claiming additional disabilities for service 
connection.  In September 2003, the RO issued a rating 
decision again confirming and continuing the 30 percent 
evaluation assigned the service connected MS with headaches, 
and denying service connection for CVA and for hemiparesis of 
the left upper and lower extremities due to CVA.  

Then, as explained in the Introduction, above, the veteran's 
attorney sent letters in August and September 2003 clarifying 
the specific issues the veteran wished to appeal.  
Accordingly, the RO issued statements of the case in December 
2003 and January 2004 identifying, collectively, the issues 
of service connection for vision floaters, as secondary to 
the service connected MS, entitlement to special home 
adaptation and to automobile and adaptive equipment or 
adaptive equipment only, and to an effective date earlier 
than December 6, 2002 for TDIU.  The veteran submitted timely 
substantive appeals in January 2004, identifying only the 
issues of entitlement to special home adaptation and to 
automobile and adaptive equipment or adaptive equipment only, 
and to an effective date earlier than December 6, 2002 for 
TDIU.

II.  Analysis

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  The effective date of an increase 
in disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(2004).  The effective date of disability compensation for 
direct service connection is the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service.  Otherwise, the effective date of disability 
compensation for direct service connection is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(ii)(B)(2) (2004).

In Norris v. West, 12 Vet. App. 413 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that if 
examination is conducted to determine an increase in 
disability and there is evidence of increase, the examination 
is treated as an informal claim.  Moreover, the Court held 
that in considering such increase, if the veteran's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16(a) and there is evidence of service-connected 
unemployability, evaluation must include adjudication of 
TDIU.

In VAOPGCPREC 9-94, 59 Fed. Reg. 27309 (1994), VA's General 
Counsel held that Court decisions invalidating VA regulations 
or statutory or regulatory interpretations do not have 
retroactive effect in relation to prior final adjudications 
of claims, but should be given retroactive effect as they 
relate to claims still open on direct review.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  As noted above, the RO received the 
veteran's formal claim for TDIU on December 6, 2002.  
Nevertheless, as with a schedular rating, the Board may look 
to the evidence regarding his service-connected disabilities 
dated during the one-year period prior to his claim, to 
determine whether it was "ascertainable that an increase in 
disability had occurred." 38 C.F.R. § 3.400(o)(2).

The regulatory scheme for TDIU provides that VA will grant a 
total disability rating for compensation purposes based upon 
individual unemployability when the medical evidence shows 
that the veteran is precluded from obtaining or maintaining 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
determining whether the veteran is entitled to TDIU, neither 
his non-service-connected disabilities nor his age may be 
considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

The VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include both objective and 
subjective standards.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91 
(Dec. 27, 1991).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

Marginal employment may also be held to exist, on a facts-
found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).

In this case, the veteran's claim for TDIU was received by 
the RO on December 6, 2002, when it received a VA Form 21-
8940 signed by him.  The RO found no informal claim for the 
benefit.  

The veteran contends that the effective date of his grant of 
TDIU, should be earlier than December 6, 2002, presumably 
dating back to June 1998, the month he identified on his 
claim that he became totally disabled, and the month he was 
found to be permanently and totally disabled for the purposes 
of nonservice connected pension.

Yet, in this case, the veteran was not service connected for 
any disabilities until May 2002, at which time service 
connection was granted for MS, and evaluated as 30 percent 
disabling.  The veteran had no other service-connected 
disabilities at this time, and his total combined evaluation 
for compensation at this time was established at 30 percent.  
This does not meet the schedular criteria for TDIU.  The 
veteran did not appeal this decision.

Subsequently, in December 2002, the veteran filed both a 
claim for an increase in disability evaluation and a formal 
claim for TDIU.  The claims were received on the same day, 
December 6, 2002.  The resulting rating decision granted 
service connection for multiple disabilities:  left upper 
weakness due to MS, evaluated as 10 percent disabling; right 
upper weakness due to MS, evaluated as 10 percent disabling; 
left lower weakness due to MS, evaluated as 10 percent 
disabling; left upper weakness due to MS, evaluated as 10 
percent disabling; dizziness/vertigo due to MS, evaluated as 
30 percent disabling; and fatigue due to MS, evaluated as 40 
percent disabling.  The veteran's total combined evaluation 
was then established at 80 percent, with a bilateral factor 
of 3.4 percent.  Accordingly, TDIU was also granted.  The 
effective date for the grant of service connection and, 
subsequently, TDIU, is December 6, 2002, the date the RO 
received the veteran's claim for service connection for the 
additional disabilities.  This is also the date the veteran's 
claim for TDIU was received. 

The Board finds that the evidence cannot support an effective 
date for TDIU earlier than December 6, 2002.

As defined by the regulations, the effective date assigned 
the grant of TDIU in this case cannot pre-date the effective 
date assigned the grant of service connection for those 
disabilities out of which the veteran's unemployability 
arose.  Prior to December 6, 2002, the veteran was service 
connected only for MS, which was and remains evaluated as 30 
percent disabling.  This does not meet the schedular criteria 
for a grant of TDIU.  As noted above, the veteran did not 
appeal this rating decision and it has, hence, become final.

Thereafter, the May 2003 rating decision granted service 
connection for a number of disabilities in addition to the 
MS, and assigned evaluations which then enabled the veteran 
to meet the schedular criteria for TDIU.  Accordingly, the RO 
granted entitlement to TDIU, assigning an effective date 
predicated on the date of service connection for the 
disabilities that then enabled the veteran to meet the 
schedular criteria required for the grant of TDIU.  As noted 
above, in order to be eligible for TDIU, the unemployability 
must be the result of service-connected disabilities.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16; see also Van Hoose, supra.  
Hence, the effective date for TDIU cannot be established 
earlier than the date of service connection for those 
disabilities that rendered him unemployable.

The Board will now consider whether the record presents an 
informal claim for increase for MS-the sole service 
connected disability the veteran had been granted prior to 
December 6, 2002-and whether it is possible to find a higher 
evaluation could have been awarded this disability, 
sufficient to meet the schedular criteria for TDIU, prior to 
December 6, 2002.  The Board notes that even if it is able to 
find that an increase in MS was warranted, the earliest 
effective date that could possibly be established for TDIU 
based on a higher evaluation for MS would be the date service 
connection was made effective for this disability, or May 6, 
2002.

The Board finds an informal claim for an increase in MS was 
submitted in October 2002, with the veteran's claim for 
automobile and adaptive equipment or adaptive equipment only.  
However, the Board notes that the veteran submitted another 
claim for increase in December 2002, both of which the RO did 
consider, and subsequently denied, in its May 2003 rating 
decision.  The RO again issued a decision confirming and 
continuing the 30 percent evaluation afforded the service 
connected MS with headaches in September 2003.  The veteran 
did not appeal either of these decisions and, hence, they 
have become final.

The Board notes that the veteran has not appealed the 
effective date of the grant of service connection for his MS 
or his other service-connected disabilities.

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2004).  The Board is therefore unable to find that the 
veteran's service connected MS warranted an evaluation 
greater than 30 percent prior to December 6, 2002.  An 
effective date earlier than December 6, 2002 for TDIU cannot 
therefore be granted on this basis.

In this case, the issue is not whether the veteran was 
rendered unemployable by the disabilities for which he sought 
service connection, but whether the disabilities that 
rendered him unemployable were service-connected.  The Board 
understands the veteran's arguments but, unfortunately, is 
constrained by the laws and regulations.  

After careful review of the record, the Board regrettably 
finds that an effective date earlier than December 6, 2002 
cannot be assigned for entitlement to TDIU.  

The veteran was not service connected for the disabilities 
that rendered him unemployable, the evaluation of which met 
the schedular criteria for TDIU until December 6, 2002.  
Prior to December 6, 2002, he was service connected for MS, 
which was evaluated at 30 percent disabling-an evaluation 
confirmed and continued to the present by rating decisions 
that the veteran did not appeal and have since become final.  
This evaluation does not meet the schedular criteria for 
TDIU.  

The Board therefore cannot find that the veteran is entitled 
to an effective date any earlier than December 6, 2002 for 
the grant of entitlement to TDIU, as assigned by the RO.  See 
38 C.F.R. §§ 3.400, 4.16(a), 4.25.


ORDER

An effective date earlier than December 6, 2002 for 
entitlement to TDIU is denied.


REMAND

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
VCAA notice given to the veteran concerning his claims for 
entitlement to special home adaptation and automobile and 
adaptive equipment or adaptive equipment only was 
insufficient.

VCAA requires that VA must provide notice that informs the 
claimant (1) of any information and evidence not of record 
that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and evidence that the claimant is 
expected to provide. Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim." 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and VAOPGCPREC 
7-2004.

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues concerning 
entitlement to special home adaptation and automobile and 
adaptive equipment or adaptive equipment only on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).

To ensure that the VA accomplishes this task, new 
informational letters have been sent to the regional offices 
informing them of what information must be included in a VCAA 
letter for benefits for adaptive automobile and housing.  See 
VBA Fast Letter 04-17, August 12, 2004.

Specifically, the RO has not informed the veteran of the 
requirements involved for these two claims.  In the absence 
of such prior notice, the Board finds that the claims must be 
returned to the RO so that a new VCAA letter may be issued.  
This must occur so that the VA will satisfy its duty under 
the VCAA to notify and assist the appellant with regards to 
the issues on appeal.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Significantly, in order to possibly 
prevail on the issues on appeal, the veteran must show that 
he has loss the use of his hands, his lower extremities, his 
eyes, or a combination thereof.  While the veteran did 
undergo VA medical examination in July 1995 and opinions were 
further proffered in August and September 2002, April 2003 
and August 2003 with respect to the manifestations and 
symptoms produced by his service connected disabilities, 
including his bilateral upper and lower extremity weakness, 
fatigue, dizziness/vertigo, and MS, the examiners did not 
discuss whether the veteran has actually lost the use of his 
lower extremities or hands due to these service connected 
conditions.  As such, the Board believes that a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluation will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. 
§ 3.159(b)(1) (2003), and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002), as well as VAOPGCPREC 7-2004 
are fully complied with and satisfied as 
to the issues on appeal.  In particular, 
the RO must inform the claimant: (1) of 
the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims for entitlement to automobile and 
adaptive equipment or for adaptive 
equipment only and entitlement to 
specially adaptive housing or a special 
home adaptation grant; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims. 
Additionally, the RO must inform him that 
in order to prevail, the evidence must 
show that the veteran has permanently 
loss the use of a foot (feet), hand 
(hands), the inability to ambulate 
without the use of prescribed aids, by 
reason of service-connected disabilities, 
and inform him of any information and 
evidence not of record (a) that is 
necessary to substantiate the claims, (b) 
that VA will seek to provide, and (c) 
that the claimant is expected to provide.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2. The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
service-connected disabilities from 2002 
to the present.  The RO should attempt to 
obtain records from each health care 
provider he identifies, which are not 
already of record.  The assistance of the 
veteran should be sought as necessary to 
obtain identifying information.  If 
records are unavailable, please have the 
provider so indicate.

3.  Following completion of the above, 
the RO should make arrangements for the 
veteran to be afforded examinations, by 
appropriate specialists, to determine the 
nature and extent of the veteran's 
service-connected disabilities.  All 
indicated tests or studies deemed 
necessary should be done.

If the veteran is unable to report for 
examination at a VA facility, the RO 
should make other arrangement to either 
schedule a fee-basis examination at a 
facility near the veteran or to obtain an 
opinion from an appropriate VA examiner 
that will provide sufficient information 
upon which to adjudicate the veteran's 
claims.

The claims file and treatment records 
must be made available and be reviewed 
by, the examiner(s) in connection with 
the examination, and he/she should so 
indicate in the report.

The examiner(s) should perform any tests 
or studies deemed necessary for an 
accurate assessment, including X-ray 
examination and range of motion studies 
expressed in degrees.

In addition, the examiner(s) should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected disabilities 
and render an opinion as to the overall 
effect of this disability.  The 
examiner(s) should specifically comment 
on whether the veteran has loss the use 
of either his hands or lower extremities, 
and the need of the veteran to use aids 
for self-propulsion.  The examiner(s) 
should provide information with respect 
to whether the veteran uses any braces, 
crutches, canes, wheelchairs, or other 
means of ambulation.  The examiner(s) 
should clearly outline the rationale for 
any opinion expressed.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2004); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After receipt of any and all newly 
acquired evidence, review the appellant's 
claim for entitlement to automobile and 
adaptive equipment or for adaptive 
equipment only and to specially adapted 
housing or special home adaptation grant.  
If the decision remains in any way 
adverse to the appellant, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran is scheduled for examination, he is advised that 
failure to appear for a scheduled VA examination without good 
cause could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2003).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


